Henry, J.
Ambrose Coe was indicted for murder in the circuit court of Pike county. He was tried in Marion county on a change of venue, and the expense of boarding the petit jury was taxed as costs against Pike county by the circuit court of Marion. The county of Pike refused to pay the bill, and was sued in the circuit court, in which there was a judgment for plaintiffs, from which the county has appealed. The case of the State ex rel. v. Clark, State Auditor, 57 Mo. 25, is decisive of this. It was there held *520that there is do provision* of law for the payment of such expenses by the State. Nor is there any law which authorizes the court to tax such costs against Pike county. Sections 1 and 4 of the act in relation to criminal costs, provide when costs shall be taxed against the county in which an indictment is found, and neither of those sections embraces the case under consideration. All concurring, the judgment of the circuit court is, therefore, reversed.
Reversed.